UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4533



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRYANT LASHAWN SINGLETON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-95-54-F)


Submitted:   December 7, 2001          Decided:     December 20, 2001


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Shea Riggsbee Denning,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, J. Gaston B. Williams,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bryant Lashawn Singleton pled guilty to aiding and assisting

an attempted escape of a federal prisoner, in violation of 18

U.S.C. § 752(a) (1994).   The district court sentenced Singleton to

eighteen months’ imprisonment, followed by a three year supervised

release term.   Thereafter, the district court revoked Singleton’s

supervised release and imposed a twenty-four month term of impris-

onment based on several admitted violations.

     Singleton’s sole claim on appeal is that his twenty-four month

sentence was unreasonable because it exceeded the recommended sen-

tencing range of six to twelve months.   Finding no abuse of discre-

tion in the district court’s revocation sentence, we affirm.    See

United States v. Davis, 53 F.3d 638 (4th Cir. 1995).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2